Order of the Supreme Court, Nassau County, dated July 15, 1968, affirmed insofar as appealed from, with $10 costs and disbursements. No opinion. The examinations before trial shall proceed at the place specified in the order under review; they shall be commenced at the times to be fixed in a written notice of at least 10 days, which shall adhere to the sequence indicated in said order, such notice to -be given by either side in this action to the other; except that the sequence in which the several defendants shall be examined shall be specified by *536plaintiff, as provided in the order under review; and except further that the examinations may be held at any other times and places as the parties may stipulate. Christ, Acting P. J., Brennan, Rabin, Munder and Martuscello, JJ., concur.